2004 Executive Stock Incentive Plan
Performance-Based Restricted Stock Unit Award
Three-Year Performance Period

Reynolds and Reynolds (Canada) Limited (the “Company”), hereby awards to
Recipient this Performance-Based Restricted Stock Unit (the “Unit”) effective as
of the Award Date. This award is subject to all of the terms and conditions of
this Unit and The Reynolds and Reynolds Company 2004 Executive Stock Incentive
Plan (the “Plan”). Unless otherwise specified, capitalized terms shall have the
meanings specified in the Plan. The terms and conditions of the Plan are
incorporated by reference and govern except to the extent that this Unit
provides otherwise.

Recipient Name:

Award Date:

Vest Date:

Award Number:

Award Shares:

Shares of The Reynolds and Reynolds Company (“Award Shares”) subject to current
Performance-Based Restricted Stock Unit (“Current Unit”)

Future

Award Shares:

Shares of The Reynolds and Reynolds Company (“Future Award Shares”) subject to
future Performance-Based Restricted Stock Unit (“Future Unit”)

By accepting this Unit, Recipient acknowledges receipt of a copy of the Plan.
Recipient represents that Recipient has read and understands the terms of the
Plan and this Unit, and accepts this Unit subject to all such terms and
conditions. Recipient also acknowledges that he or she should consult a tax
advisor regarding the tax aspects of this Unit and that Recipient is not relying
on the Company for any opinion or advice as to personal tax implications of this
Unit award.

For all purposes of this Unit award, the Performance Period shall mean the three
(3) year period beginning on October 1, 2005 and ending on September 30, 2008.

Recipient acknowledges that the Award Shares and Future Award Shares are subject
to tax and that the number of Award Shares and Future Award Shares actually
received by Recipient will be reduced on account of the Recipient’s tax
liability.

IN WITNESS WHEREOF, this Unit has been executed by the Company to be effective
as of the Award Date specified hereon.

REYNOLDS AND REYNOLDS (CANADA) LIMITED

By: Finbarr J. O’Neill

Terms and Conditions



  1.   Terms and Provisions of Performance-Based Restricted Stock Unit. Under
the authority of the Plan, as of the Award Date, the Company has awarded to the
Recipient the Unit, which represents a contingent entitlement of the Recipient
to receive the Award Shares and Future Award Shares subject to the following
conditions:

a. Award of Current Units Subject to Performance.



  i.   Service for Entire Performance Period. If the Recipient remains employed
by The Reynolds and Reynolds Company and/or a Subsidiary through the Vest Date,
then, as of the Vest Date, a percentage of the Current Units that is determined
based upon a comparison of the Total Shareholder Return of The Reynolds and
Reynolds Company (the “Company TSR”) (as described herein) and the Total
Shareholder Return of each company included in the Index (each an “Index TSR”
and collectively, the “Index TSRs”) (as described herein) shall vest, and the
Recipient shall be entitled to receive such Current Units. Any Current Units
awarded pursuant to this subsection that do not vest shall be forfeited and
returned to the Company.



  ii.   Performance Criteria. If for the Performance Period, the Company TSR
places it at or below the 25th percentile when compared to the Index TSRs of the
companies reflected on the Index, then none of the Current Units will vest and
all shall be forfeited. If the Company TSR places The Reynolds and Reynolds
Company above the 25th percentile, then the number of Current Units earned by
Recipient will be equal to the product of (a) four percent (4.0%) multiplied by
(b) the nearest whole number of percentage points by which the Company TSR, as
compared to the Index TSRs, places The Reynolds and Reynolds Company above the
25th percentile, with the resulting product multiplied by (c) the number of
Current Units, up to a maximum payout of 100% of the Current Units at or above
the 50th percentile. The foregoing is illustrated by the following example:
Assume that for the Performance Period, the Company TSR when compared to the
Index TSRs, places The Reynolds and Reynolds Company at the 40% percentile. In
such circumstance, the Recipient would be entitled to receive an amount equal to
60% of the Current Units (as provided below) and the remaining Current Units
will be thereupon forfeited:



  1.   Number of percentage points in excess of the 25th percentile = 15 [40th –
25th = 15]



  2.   15 x 4% = 60%



  iii.   Intervening Qualifying Events. If the Recipient ceases to be employed
by The Reynolds and Reynolds Company and/or a Subsidiary prior to the Vest Date
because of a Qualifying Event, then, as of the date on which the Qualifying
Event occurs, the Recipient shall be entitled to receive the number of Current
Units based upon a payout that is determined by using the same formula described
in the preceding section, but comparing the Company TSR using The Reynolds and
Reynolds Company’s most recently available quarterly results with the “Ending
Stock Price” (defined in Section 4 below) being the last trading day of such
quarter compared to the Index TSRs for the same period. The foregoing is
illustrated by the following example: Assume that six months into the
Performance Period the Recipient dies. On the date of Recipient’s death, assume
that the Company TSR, determined as if the Ending Stock Price was determined as
of the last trading day of the most recently completed quarter for which The
Reynolds and Reynolds Company’s financial statements have been published, places
The Reynolds and Reynolds Company in the 30th percentile of the Index TSRs for
the same period. Therefore, the Recipient’s estate will be entitled to receive
twenty percent (20.0%) of the Current Units determined as follows:



  1.   Number of percentage points in excess of 25th percentile = 5 [30th – 25th
= 5]



  2.   5 x 4% = 20.0%



  iv.   Other Termination of Employment. If the Recipient ceases to be employed
by The Reynolds and Reynolds Company and/or a Subsidiary prior to the Vest Date
for any reason other than a Qualifying Event, then, as of the date on which the
Recipient’s employment terminates, all Current Units shall thereupon be
forfeited and returned to the Company.



  b.   Future Award of Units Subject to Performance. Following the end of the
Performance Period, the Recipient may be awarded Future Units as additional
Performance-Based Restricted Stock Units in accordance with the following terms
and provisions:



  i.   Service. If the Recipient remains employed by The Reynolds and Reynolds
Company and/or a Subsidiary through the Vest Date, then as of the Vest Date, the
Recipient may be issued Future Units determined based upon a comparison of the
Company TSR and the Index TSRs during the Performance Period as described
herein.



  ii.   Performance Criteria. If the Company TSR places The Reynolds and
Reynolds Company at or below the 50th percentile as compared to the Index TSRs,
then none of the Future Units will be issued. If the Company TSR as compared to
the Index TSRs places The Reynolds and Reynolds Company above the 50th
percentile, then the number of Future Units earned by, and to be issued to, the
Recipient will be equal to the product of (a) four percent (4.0%) multiplied by
(b) the nearest whole number of percentage points by which the Company TSR
places The Reynolds and Reynolds Company above the 50th percentile, with the
resulting product multiplied by (c) the number of Future Units, up to a maximum
payout of 100% of Future Units when the Company TSR places the Reynolds and
Reynolds Company at or above the 75th percentile. The foregoing is illustrated
by the following example: Assume that for the Performance Period, the Company
TSR when compared to the Index TSRs places The Reynolds and Reynolds Company at
the 70th percentile. In such circumstance, the Recipient would be entitled to
receive 80.0% of the Future Units determined as follows:

1. Number of percentage points in excess of the 50th percentile = 20 (70th –
50th = 20)

2. 20 x 4.0% = 80.0%



  iii.   Termination of Employment within Performance Period. If the Recipient
ceases to be employed by The Reynolds and Reynolds Company and/or a Subsidiary
during the Performance Period for any reason (including by reason of a
Qualifying Event with respect to such Recipient), then the Recipient shall not
be issued, or be entitled to receive, any Future Units.



  c.   Voting, Dividend and Other Rights, Restrictions and Limitations. Except
as otherwise provided in this Unit, the terms of the Plan shall control as to
voting, dividends and other rights, restrictions and limitations. Recipient will
not be entitled to voting rights, but will receive a cash payment equivalent to
any declared dividend on the common stock of The Reynolds and Reynolds Company.



  2.   Tax Consequences. Upon exchange of the Current Units and Future Units for
Award Shares and Future Award Shares, respectively, the full fair market value
of the Award Shares and Future Award Shares will be reported by the Company as
employment income to the Recipient. The Company will withhold tax and other
amounts required by law to be withheld in respect of this income. Such
withholding will reduce the number of Award Shares and Future Award Shares
received by the Recipient. Recipients should consult a tax advisor with respect
to the tax treatment of holding and disposing of Award Shares and Future Award
Shares.



  3.   Interpretation. Any dispute regarding the interpretation of this Unit
shall be submitted to the Board or the Committee, which shall review such
dispute in accordance with the Plan. The resolution of such a dispute by the
Board or Committee shall be final and binding on the Company and Recipient.



  4.   Certain Definitions. For purposes of this Unit, the following terms shall
have the following meanings:



  a.   The term “Company TSR” means the compound annual average growth rate
during the Performance Period, expressed as a percentage rounded to the nearest
hundredth of a percent, in the value of a share of common stock of The Reynolds
and Reynolds Company due to stock appreciation and dividends assuming dividends
are reinvested during such period. For this purpose, the “Beginning Stock Price”
shall mean the closing sale price of a share of common stock of The Reynolds and
Reynolds Company as reported on the New York Stock Exchange Composite
Transaction Tape on the Award Date (or if the Award Date is not a trading day,
the date immediately following the Award Date that is a trading day); and the
“Ending Stock Price” shall mean the closing sale price of a share of common
stock of The Reynolds and Reynolds Company as reported on the New York Stock
Exchange Composite Tape on the date that is the last trading day of the
Performance Period. The Company TSR is calculated as follows:

(Ending Stock Price + value of dividends paid and reinvested during the
Performance Period) x 1/3

Beginning Stock Price



  b.   “Index” means the Standard & Poor’s MidCap 400 Index or, if such index
should be discontinued or cease to exist, such other index or comparison group
of companies as the Board or Committee shall specify.



  c.   “Index TSR” means, for each company reflected on the Index, the compound
annual average growth rate during the Performance Period, expressed as a
percentage rounded to the nearest hundredth of a percent, in the value of such
company’s common stock. It is calculated in a manner consistent with the
calculation of the Company TSR from information publicly reported.



  5.   Entire Agreement and Other Matters. The Plan is incorporated herein by
this reference. This Unit and the Plan constitute the entire agreement of the
parties hereto. This Unit and all rights and awards hereunder are void ab initio
unless the Recipient agrees to be bound by all terms and provisions of this Unit
and the Plan.



  6.   Fractional Units. If any calculation of Units to be awarded, forfeited or
released from restrictions or limitations would result in a fraction, any
fraction of 0.5 or greater will be rounded to one, and any fraction of less than
0.5 will be rounded to zero.



  7.   Percentile Calculations. In determining the percentile of the Company TSR
and Index TSRs, a fraction of a percentile between 0.1 and 0.4 will be rounded
downward and a fraction of a percentile between 0.5 and 0.9 will be rounded
upward. For example a percentile of 25.2 will be rounded downward to 25.

